UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6427



HERBERT CURTIS,

                                              Plaintiff - Appellant,

          versus


LIEUTENANT HAWARD; LIEUTENANT WHITTMORE; LIEU-
TENANT HOLSINGER; NURSE COOK; NURSE COWFORT;
MRS. BIELFEIT, Medical Director,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(CA-99-222-6)


Submitted:   May 25, 1999                     Decided:   May 28, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert Curtis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herbert Curtis appeals the district court’s order dismissing

without prejudice his 42 U.S.C.A. § 1983 (West Supp. 1998) com-

plaint. We have reviewed the record and the district court’s opin-

ion and find no reversible error.        Accordingly, we affirm on the

reasoning of the district court.       See Curtis v. Haward, No. CA-99-

222-6 (D.S.C. Mar. 19, 1999).   We further deny Curtis’s motion for

appointment of counsel. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                              AFFIRMED




                                   2